Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State -as a laborer in the Division of Hig’hways and on December 31, 1926, while engaged in his work, received an injury to his foot which resulted in his being unable to work for about eight months. On November 27, 1929, while engaged at his work, he was struck by an automobile resulting in an injury to his head and bruises on his person. This last injury incapacitated him for work for about six weeks. He has filed his claim under the Workmen’s Compensation Act for $3,000.00. The record shows that the State paid all his hospital and doctors hills and paid him his regular wage of $4.50 per day during a considerable portion of the time he was unable to work on account of the first injury and $2.25 a day for a part of the time. It also shows that he was paid his regular wage of $4.50 during the time he was incapacitated by the second injury. The injuries arose out of and in the course of his employment, and the State became liable to compensate him in accordance with the provisions of the Workmen’s Compensation Act. From the evidence on file we find that he has received from the State all that he was entitled to receive and the claim is therefore denied and the case dismissed.